DETAILED ACTION

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (07/19/2021) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The undersigned thanks Applicant representative for the new list of amendments provided, and clear stated remarks and observations.

3.1.	Upon new entry, claims (1, 3 -4, 7 -14, 16, 19 -23) remain pending on this application, of which (1, 14, 19 and 20) remain the four (4) parallel running independent claims on record. Claims (2, 5 -6, 15, 17 -18) were previously cancelled.

                                                 Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (07/19/2021 and 08/20/2021) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

                                                      Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, now ground of rejection, and for the following reasons:

4.1.	Examiner considers that the new combined PA on record, in details teaches the prev. and the newly amended set of features as claimed, that for the most part were very well-known and used in the art way before the invention was made/filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose the newly filed set of amendments provided, as recites and detailed described in [page 7-9]. After carefully review of the amendments, the examiner undersigned still considers that under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the new combination on record in details disclose all the previous and newly added features as claimed.

5.2.	More specifically, and with respect to the newly incorporated amendments amended features in the claims, at least Ahn analogously teaches - generate a final prediction block of 

5.3.	Applicant further argues a failure to disclose the particularities of the “parameter set” tables and field configuration; the Examiner also disagrees because under the same BRI doctrine, the standard specs commonly use “reference picture”/”parameter set” management (SPS/PPS/VPS, etc), that by definition includes self-reference information, profile tools, and operation points (i.e. max values), etc, for each layers in the process, also  including table initiation and table modification capabilities for maintenance. See also section (9) references (c, e) supporting Examiner’s position and rationale.) 

5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejections 

            		                       35 USC § 103 rejection

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1, 3 -4, 7 -14, 16, and 19 -23) are rejected under 35 U.S.C. 103 as being unpatentable over (Geometry-based Partitioning for Predictive video coding with transform adaptation; hereafter “Blaser”) in view of Ahn; et al (US 11,159,793; hereafter “Ahn”) and further in view of Jun; et al, (US 2020/0288150; hereafter “Jun”).  

Claim 1. (Currently Amended) Blaser discloses the invention substantially as claimed - A method for coding video data, comprising: (e.g. predictive video coding methodology employing geometry based partitioning, in accordance with the HEVC format; [page 134], able to generate a motion candidate list [page 135], using Merge and/or AMVP and GMP modes, based on CU/PU partition decisions, [Blaser; p. 136]). 
Blaser further discloses - determining, for a conversion between a current block in a video unit of a video and a bitstream of the video, (e.g. see CU/PU/TU data conversion in accordance with the HEVC codec; [Blaser; 135-136]) that the current block which is a coding unit is coded with a geometric partitioning mode which is a prediction mode for the coding unit, (e.g. geometry split of Fig. 1, in accordance with the HEVC; [p. 134-135]).
Even when Blaser teaches iterations of the GMP motion parameters, in order to generate the best sample/mode based on cost (i.e. weighting values) [Blaser; 136], it is note however that Blaser does not specifically teaches - the use of weighting motion information based on first and second values - as recites in the newly amended claims.
For the purpose of further clarification, and in the same field of endeavor Ahn; et al teaches an ecosystem of the same (e.g. encoder and decoder, Figs, 1-2), that similarly employs geometric CU/PU split (Figs. 7 -12) for data conversion, including a similar final prediction block technique, by performing a weighted sum of the first and second prediction blocks, wherein the geometric motion partition is performed based on partition information, wherein a shape of at least one of the first partition and the second partition is triangular, and wherein the geometric motion partition is applied to the current block only when the current block does not perform sub-block-based inter prediction. 
More specifically Ahn discloses - wherein in the geometric partitioning mode, a first motion information for a first geometric partition of the current block and a second motion information for a second geometric partition of the current block are determined and a weighting process for generating a final prediction for samples within a weighted area of the current block is applied based on a weighted sum of prediction samples derived based on the first motion information and the second motion information; (e.g. see Figs. (9, 12); [Ahn; Col. 17 -18: 21 -22; and 22:30]);
and performing the conversion based on the determining, (e.g. CU/PU conversion of the same, in accordance with the HEVC codec, Figs (1,2); [Ahn]); 
wherein the bitstream includes a field in a sequence parameter set (SPS) that is indicative of a maximum number of allowed motion candidates for the geometric partitioning mode that is enabled in the video unit; (Examiner’s note is taken in this regard, (and by definition) the standard requires that the generated information from the “reference picture list” (RPL defined in the HEVC codec specs, emphasis added), includes the SPS header specs (and SPS extensions), also supported by [Blaser; pag. 135] and [Ahn; 11: 39] respectively). 
wherein the field is explicitly included in the bitstream and set to a difference between M and the maximum number of allowed motion candidates, wherein M is an integer, and wherein the maximum number of allowed motion candidates for the current block is set to M minus the difference indicated by the field; (Examiner’s note is taken regarding the codec  standard use of “reference picture”/”parameter set” management (SPS/PPS/VPS, etc) table configurations, that by definition includes self-reference information, profile tools, and operation points (i.e. max values), etc, for each layers in the process, also  including table initiation and table modification capabilities for maintenance. See also section (9) references (c, e) supporting Examiner’s position and rationale.)
For the purpose of further clarification and in the same filed of endeavor, Jun; et al teaches a similar codec device (Figs 1-2), to be performed in units of a size, form, and/or a depth of a block/subblock tree; [Jun; 0258], also able to convert (i.e. encoding and/or decoding) the incoming data in a data bitstream, and similarly employing geometry partitioning (i.e. a square shape, a rectangular shape, a trapezoid shape, a triangular shape, a pentagonal shape, etc; Figs. 15 -16; [0070]. The codec system of Jun analogously employs MVP merge candidate lists, as recites in at least [Jun; 0125; 0151]; deriving motion vector (MV) and candidate list configuration, [Jun; 0089-0096], including a reference MVs, index/flag, candidate list, and many other codec parameters [Jun; 0125], where the MAX (i.e. Root node) and MIN (i.e. Leaf node) numbers/levels of the split-depth is defined as shown in Fig. 3, [0151]; in order to generate a motion candidate list, for best prediction outcome [0125]. The above information may be embedded in the bitstream header for later transmission, also employing parameter set (e.g. VPS, SPS, PPS, etc; [Jun; 0077; 0322]), in accordance with the HEVC codec.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Blaser with the system of Ahn to provide an image encoding/decoding method with – (e.g. improved inter-prediction and compression efficiency in general, [Ahn; 1: 50]; …and further modify by the system of Jun; et al. in order to provide (e.g. CU/PU for plurality of split structures, independently coded, in accordance with the hevc codec standard; [Jun; Summary].)

Claim 2. (Canceled).  

Claim 3. (Previously Presented). Blaser/Ahn/Jun discloses - The method of claim 1, wherein M is equal to or less than 6; (e.g. candidate list indexation, may be an integer < 6; [Jun; 0231]; the same motivation applies as given to Claim 1 above.)

Claim 4. (Original). Blaser/Ahn discloses - The method of claim 3, wherein M is equal to 5 or 6; (e.g. see analogous integer =5; [Jun; 0231]; the same motivation applies as given to Claim 1 above.)

Claim (5 -6). (Canceled). 

Claim 7. (Original). Blaser/Ahn/Jun discloses - The method of claim 1, wherein the video unit comprises a sequence, a video, a picture, a slice, a tile group, a largest coding unit (LCU) row, or a group of largest coding units (LCUs); (e.g. see analogous in at least Fig. 3; [Jun; 0148; 0151]; the same motivation applies as given to Claim 1 above.) 

Claim 8. (Original). Blaser/Ahn/Jun discloses - The method of claim 1, wherein the current block is coded using a merge mode or an advanced motion vector prediction (AMVP) mode; (e.g. see analogous in [Jun; 0197]; the same motivation applies as given to Claim 1).    

Claim 9. (Original). Blaser/Ahn/Jun discloses - The method of claim 1, wherein the geometric partitioning mode includes multiple splitting patterns and at least one splitting pattern divides the current block into two partitions, at least one of which is non-square and non-rectangular; (e.g. see similar in Figs. (3, 15-16); where symmetric/asymmetric partition techniques employed; as described in at least [Jun; 0070]; the same motivation applies as given to Claim 1 above.) 

Claim 10. (Original). Blaser/Ahn/Jun discloses - The method of claim 1, wherein the geometric partitioning mode comprises a triangular partitioning mode;  (e.g. see similar in Figs. (3, 15-16); where triangular partition techniques employed; as described in at least [Jun; 0070]; the same motivation applies as given to Claim 1 above.)     

Claim 11. (Previously Presented). Blaser/Ahn/Jun discloses - The method of claim 1, wherein the conversion comprises decoding the current block from the bitstream; (e.g. see similar codec device and technique in at least (Figs 1-2), where data conversion is performed via (CU/PU/TU) in units of a size, form, and/or a depth of a block/subblock tree; [Jun; 0258]; the same motivation applies as given to Claim 1 above.)

Claim 12. (Previously Presented). Blaser/Ahn/Jun discloses - The method of claim 11, wherein the bitstream-comprising the field is parsed for the conversion; (e.g. see similar codec device and technique in at least (Figs 1-2), where data conversion is performed via (CU/PU/TU) in units of a size, form, and/or a depth of a block/subblock tree; [Jun; 0258]; the same motivation applies as given to Claim 1 above.)  

Claim 13. (Previously Presented). Blaser/Ahn/Jun discloses - The method of claim 1, wherein the conversion comprises encoding the current block into the bitstream; (e.g. see similar codec device and technique in at least (Figs 1-2), where data conversion is performed via (CU/PU/TU) in units of a size, form, and/or a depth of a block/subblock tree; [Jun; 0258]; the same motivation applies as given to Claim 1 above.) 

Claim 14. (Currently Amended). Blaser/Ahn/Jun discloses - An apparatus for coding video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: determine, for a conversion between a current block in a video unit of a video and a bitstream of the video, that the current block which is a coding unit is coded with a geometric partitioning mode which is a prediction mode for the coding unit, wherein in the geometric partitioning mode, a first motion information for a first geometric partition of the current block and a second motion information for a second geometric partition of the current block are determined and a weighting process for generating a final prediction for samples within a153110261.2Inventor : Li ZHANG et al.Docket No.: 130408-8563.US01Appl. No. : 17/087,154Filed : November 2, 2020Page: 4 of 12 weighted area of the current block is applied based on a weighted sum of prediction samples derived based on the first motion information and the second motion information; and perform the conversion based on the determining, wherein the bitstream includes a field in a sequence parameter set (SPS) that is indicative of a maximum number of allowed motion candidate for the geometric partitioning mode that is enabled in the video unit, wherein the field is explicitly included in the bitstream and set to a difference between M and the maximum number of allowed motion candidates, wherein M is an integer, and wherein the maximum number of allowed motion candidates for the current block is set to M minus the difference indicated by the field. (Current lists all the same elements as recite in Claim 1 above, but in “Apparatus form” rather than “Method form” and is/are therefore on the premise.)  

Claim 15. (Canceled)  

Claim 16. (Previously Presented). Blaser/Ahn/Jun discloses - The apparatus of claim 14, wherein M is equal to or less than 6. (The same rationale/motivation applies as given for the claims 1 and 3.)

Claim (17 -18). (Canceled)  

Claim 19. (Currently Amended). Blaser/Ahn/Jun discloses - A non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a current block which is a coding unit in a video unit of a video and a bitstream of the video, that the current block is coded with a geometric partitioning mode which is a prediction mode for the coding unit, wherein in the geometric partitioning mode, a first motion information for a first geometric partition of the current block and a second motion information for a second geometric partition of the current block are determined and a weighting process for generating a final prediction for samples within a weighted area of the current block is applied based on a weighted sum of prediction samples derived based on the first motion information and the second motion information; and perform the conversion based on the determining, 153110261.2Inventor : Li ZHANG et al.Docket No.: 130408-8563.US01wherein the bitstream includes a field in a sequence parameter set (SPS) that is indicative of a maximum number of allowed motion candidate for the geometric partitioning mode that is enabled in the video unit, wherein the field is explicitly included in the bitstream and set to a difference between M and the maximum number of allowed motion candidates, wherein M is an integer, and wherein the maximum number of allowed motion candidates for the current block is set to M minus the difference indicated by the field. (Current lists all the same elements as recite in Claim 1 above, but in “CRM storing form” rather than “Method form” and is/are therefore on the premise.)  

Claim 20. (Currently Amended) Blaser/Ahn/Jun discloses - A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, that the current block which is a coding unit is coded with a geometric partitioning mode which is a prediction mode for the coding unit, wherein in the geometric partitioning mode, a first motion information for a first geometric partition of the current block and a second motion information for a second geometric partition of the current block are determined and a weighting process for generating a final prediction for samples within a weighted area of the current block is applied based on a weighted sum of prediction samples derived based on the first motion information and the second motion information; and generating the bitstream based on the determining, wherein the bitstream includes a field in a sequence parameter set (SPS) that is indicative of a maximum number of allowed motion candidate for the geometric partitioning mode that is enabled in the video unit, wherein the field is explicitly included in the bitstream and set to a difference between M and the maximum number of allowed motion candidates, wherein M is an integer, and wherein the maximum number of allowed motion candidates for the current block is set to M minus the difference indicated by the field. (Current lists all the same elements as recite in Claim 1 above, but in “CRM recording form” rather than “Method form” and is/are therefore on the premise.) 

      Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 

        Claim Objection
 
8.	Claims (21 -23) are considered to be the feature/steps of the reference picture list (LX) construction (i.e. candidate list), linked with the claimed CU/PU geometry split architecture, and they may be considered for allowance if incorporated as part of the codec system of the four (4) parallel running independent claims (1, 14, 19 and 20) on record.

8.1.	The objected claims appears as following:
Claim 21. (Currently Amended). The method of claim 1, further comprising: determining, prior to performing the conversion, the first motion information and the second motion information for the current block; and storing, in response to both the first motion information and the second motion information being from reference picture list LX, a first single set of motion information for a mxn subblock within a weighted area of the current block independent of a presence or an absence of a reference picture of the first motion information or a reference picture of the second motion information in reference picture list L(1-X), wherein the first single set of motion information comprises an uni-prediction motion information, wherein X = 0 or X = 1.  
Claim 22. (Currently Amended). The method of claim 21, further comprising: storing, in response to the first motion information being from a first reference picture list LX and the second motion information being from a second reference picture list L(1-X), a second single set of motion information for a mxn subblock within the weighted area of the current block, wherein the second single set of motion information comprises bi-prediction motion information, wherein X = 0 or X = 1.  
Claim 23. (Currently Amended). The method of claim 21, further comprising: storing a third single set of motion information for a mxn subblock within a non- weighted area, wherein the third single set of motion information comprises uni-prediction motion information which is based on the first motion information or the second motion information

                                                           Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation

US 9,020,030 B2		Chen; Peisong et al.	H04N19/66; H04N19/174; H04N19/122; 
US 10,448,048 B2		Kim; Tae Jin et al.	H04N19/521; H04N19/57;
US 11,159,793 B2		Ahn; Yong Jo et al.	H04N19/119; H04N19/147; H04N19/70; 
US 2020/0288150 A1		Jun; Dong San et al.	H04N19/176; H04N19/44; H04N19/119; 
US 20200394450 A1		LI; Ge et al.		H04N19/186; G06K9/6232; H04N19/96; 

9.2. Non-Patent documentation:

a) Block partitioning structure in HEVC; 2012.
b) Triangular prediction unit mode; Jul-2018 – Liao. 
c) Standardized extensions of High efficiency video coding - HEVC; Sullivan; 2013.
d) Geometry-based Partitioning for Predictive Coding with Transform Adaptation; 2018.

       
       CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.